     Case 5:20-cv-00631-FMO-PJW Document 9 Filed 05/21/20 Page 1 of 5 Page ID #:38



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   CHARLES N. BELSSNER,                  )    CASE NO. ED CV 20-631-FMO (PJW)
                                           )
11                     Plaintiff,          )    ORDER DISMISSING ACTION FOR
                                           )    FAILURE TO PROSECUTE
12               v.                        )
                                           )
13   CIRCLE DENTAL, ET AL.,                )
                                           )
14                                         )
                       Defendants.         )
15                                         )
16         In March 2020, Plaintiff Charles N. Belssner filed this pro se
17   civil rights action against Circle Dental, the California Commission
18   on Judicial Performance, the State of California, and Superior Court
19   Judge Randall D. White.      (Complaint at 1, 6-7.)      Though the Complaint
20   was difficult to decipher, it appeared that he was alleging that
21   Circle Dental charged him too much for dental work, that Judge White
22   had abused his discretion during Plaintiff’s trial against Circle
23   Dental, that the Commission on Judicial Performance had “disregarded
24   the plight of the disable[d] to seek equity,” and that the State of
25   California had failed to provide oversight over certain business, like
26   Circle Dental, forcing Plaintiff to litigate against those that
27   violated the law.     (Complaint at 6-8.)      Plaintiff sought declaratory
28
     Case 5:20-cv-00631-FMO-PJW Document 9 Filed 05/21/20 Page 2 of 5 Page ID #:39



 1   and injunctive relief as well as any other relief the Court deemed
 2   appropriate.
 3         The Court denied Plaintiff’s request for injunctive relief.
 4   Furthermore, the Court determined after screening the Complaint that
 5   Plaintiff had not stated, and likely could not state, any cognizable
 6   federal claims.     Nevertheless, the Court explained why his claims were
 7   not viable and gave Plaintiff until April 30, 2020 to file a First
 8   Amended Complaint.      Plaintiff failed to file a First Amended Complaint
 9   by April 30 and failed to request additional time to do so.            As such,
10   the Court is now dismissing the action for failure to prosecute.                In
11   doing so, the Court sets out once again why Plaintiff’s claims are not
12   cognizable in federal court.
13         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege
14   that a right secured by the Constitution or laws of the United States
15   was violated and the violation was committed by an individual acting
16   under color of state law.       West v. Atkins, 487 U.S. 42, 48 (1988).              As
17   to the State of California and the State Commission on Judicial
18   Performance, Plaintiff cannot state a claim against them under § 1983
19   because they are entitled to immunity under the Eleventh Amendment to
20   the U.S. Constitution, which, in general, bars suits against the
21   states.    See Will v. Michigan Dept. of State Police, 491 U.S. 58, 66,
22   71 (1989) (holding states are not persons within the meaning of § 1983
23   and, thus, that statute “does not provide a federal forum for
24   litigants who seek a remedy against a State for alleged deprivations
25   of civil liberties.”).      Further, Plaintiff cannot sue Circle Dental
26   under § 1983 because it is a private party, not a state actor, and
27   does not act under color of law.        See Price v. Hawaii, 939 F.2d 702,
28                                           2
     Case 5:20-cv-00631-FMO-PJW Document 9 Filed 05/21/20 Page 3 of 5 Page ID #:40



 1   707-08 (9th Cir. 1991) (“[P]rivate parties are not generally acting
 2   under color of state law[.]”).       As to Superior Court Judge White, this
 3   Court has no authority to remove him from office, to counsel him on
 4   how to address litigants in his courtroom, or to overrule his
 5   decisions in the context of this § 1983 action.          See, e.g., District
 6   Court of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482
 7   (1983) (“[A] United States District Court has no authority to review
 8   final judgments of a state court in judicial proceedings”); Noel v.
 9   Hall, 341 F.3d 1148, 1155 (9th Cir. 2003) (explaining “party
10   disappointed by a decision of the highest state court . . .            may [not]
11   appeal to a federal district court, even if a federal question is
12   present or if there is diversity of citizenship between the
13   parties.”).    Further, Judge White is entitled to immunity from suit
14   for actions taken by him while judging Plaintiff’s case.           See Mireles
15   v. Waco, 502 U.S. 9, 11 (1991) (explaining judicial immunity is
16   immunity from suit, not just from the ultimate assessment of damages).
17   This is true even if his actions were done maliciously or in excess of
18   his judicial authority.      See Stump v. Sparkman, 435 U.S. 349, 356
19   (1978).    Thus, there is clearly no merit to Plaintiff’s suit.          But,
20   even if there was, his failure to prosecute it is grounds for
21   dismissing it.
22         It is well established that a district court has the authority to
23   dismiss an action for failure to prosecute and/or for failure to
24   comply with court orders.       Fed. R. Civ. P 41(b); Link v. Wabash
25   Railroad Co., 370 U.S. 626, 629-30 (1962) (explaining district court
26   has authority to dismiss case for lack of prosecution in order to
27   prevent undue delays in disposition of pending cases and to avoid
28   congestion in court’s calendar); Ferdik v. Bonzelet, 963 F.2d 1258,


                                             3
     Case 5:20-cv-00631-FMO-PJW Document 9 Filed 05/21/20 Page 4 of 5 Page ID #:41



 1   1260-61 (9th Cir. 1992) (finding district courts have authority to
 2   dismiss for failure to comply with court order).          The Court considers
 3   five factors when evaluating whether dismissal is appropriate: (1) the
 4   public interest in expeditious resolution of litigation; (2) the
 5   Court’s need to manage its docket; (3) the risk of prejudice to
 6   defendants; (4) the public policy favoring disposition of cases on
 7   their merits; and (5) the availability of less drastic sanctions.
 8   Ferdik, 963 F.2d at 1260-61.
 9         In this case, both the public’s interest in the expeditious
10   resolution of cases and the Court’s need to manage its docket weigh in
11   favor of dismissal.      It appears that Plaintiff is not interested in
12   pursuing this action as evidenced by the fact that he has not filed a
13   First Amended Complaint.      As a result, the case is at a standstill.
14         As to the third factor, prejudice to Defendants, this, too,
15   weighs in favor of dismissal.       It is clear that Defendants are not
16   amenable to suit and even having to deal with being served with the
17   Complaint and marshaling resources to address it would be a
18   unnecessary burden to them.
19         The fourth factor–-the general policy favoring resolution of
20   cases on the merits–-also weighs in favor of dismissal as there is no
21   merit to Plaintiff’s claims.
22         Finally, the fifth factor–-the availability of less drastic
23   alternatives–-also weighs in favor of dismissal.          The Court is unable
24   to impose a lesser sanction, e.g., monetary sanctions, because
25   Plaintiff is proceeding in forma pauperis (and presumably does not
26   have the money to pay sanctions) and because his refusal to comply
27   with the order to file an amended complaint suggests that he is not
28   concerned with the Court’s orders.


                                             4
     Case 5:20-cv-00631-FMO-PJW Document 9 Filed 05/21/20 Page 5 of 5 Page ID #:42



 1          Considering all five factors, the Court concludes that dismissal
 2   for failure to prosecute is warranted.                      See Ferdik, 963 F.2d at 1263
 3   (concluding dismissal appropriate where supported by three factors);
 4   Pagtalunan, 291 F.3d at 643 (same).                    The case is hereby dismissed
 5   without prejudice.
 6          IT IS SO ORDERED.
 7
 8          DATED:         May 21, 2020
 9
10                                                                        /s/
                                                                 FERNANDO M. OLGUIN
11                                                               UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
     Presented by:
23
24
25   PATRICK J. WALSH
     UNITED STATES MAGISTRATE JUDGE
26
27
28   C:\Users\ericavalencia\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\0MSETIRA\Ord_dismiss
     failure to prosecute.wpd



                                                        5
